61 N.Y.2d 992 (1984)
The People of the State of New York, Respondent,
v.
Mark A. Quarantillo, Appellant.
Court of Appeals of the State of New York.
Decided March 27, 1984.
Samual J. Civiletto for appellant.
Peter L. Broderick, District Attorney (James P. Hewitt, III, of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*993MEMORANDUM.
The order of County Court, Niagara County, should be reversed and the simplified traffic information dismissed.
Defendant was convicted of overtaking and passing a school bus (Vehicle and Traffic Law, § 1174, subd[a]), upon proof that he failed to stop behind a school bus which had stopped and was discharging passengers. Although there was sufficient evidence from which the trier of fact could conclude that a red visual signal was in operation at the time defendant passed the bus, the record is entirely devoid of proof that the school bus was in compliance with subdivision 20 of section 375 of the Vehicle and Traffic Law, as is specifically required by the statute pursuant to which defendant was convicted. Particularly, and as pointed out by defendant at the close of the People's case, there was no *994 proof that the vehicle bore the required signs, identifying it as a school bus, painted on the proper color background. Accordingly, the People have failed in their burden of proving each and every element of the offense charged (CPL 70.20; People v Brown, 25 N.Y.2d 374, 377).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed and simplified traffic information dismissed in a memorandum.